By the Court—
McCAY, J.,
delivering the opinion.
Section 571 of the Code authorizes any justice of the In*223ferior Court, or Clerk thereof, to issue such a fi. fa. as was issued by the Ordinary in this case. Article 9, section 7, of the Constitution, (1868,) authorizes the Ordinaries to perform the duties of the Inferior Courts, until otherwise provided by law. It will be remembered that at the time the Convention of 1868 '¡was in session, the Inferior Court *had no duties except as managers of county affairs, county funds, etc.
This duty as to peddlers was a part of their duty; any one of the five justices might perform it. We think the Constitution of 1868, confers upon the Ordinary, in general terms, the duties of the Inferior Court, and this includes the duties which it required the whole Court to perform, as also the duties cast upon a majority of the Court, or upon one of the Justices. He stands in the place, not only of the body, but of each member of the body.
.The Ordinary had therefore jurisdiction to issue this fi. fa. The sheriff was not a trespasser, there was no duress, and the possessory warrant is not the proper remedy in this case.
Judgment reversed.